Citation Nr: 1443223	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  13-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The appellant had active duty from January 1962 to August 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant filed a Notice of Disagreement as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, vertigo, and hypertension.  However, in his February 2012 substantive appeal to the Board, the appellant indicated he was only appealing the issues of bilateral hearing loss and tinnitus.  Accordingly, the issues of vertigo and hypertension are not before the Board and will not be discussed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board can properly adjudicate the issues on appeal.

The appellant attended a VA examination in December 2012 to assess the etiology of hearing loss and tinnitus.  After examining the appellant, the examiner concluded his hearing loss was not related to service because no frequency specific hearing test was conducted at separation from service.  It appears the examiner may have improperly relied on the lack of evidence of hearing loss at separation and thus failed to consider the appellant's contentions of military noise exposure as an Engineering Officer.  The Board notes that the lack of a showing of hearing loss during service does not preclude establishing entitlement to service connection.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Furthermore, in determining the etiology of the appellant's hearing loss and tinnitus, the examiner indicated no private medical records were reviewed.  The evidence of record contains private treatment records pertaining to the appellant's hearing loss and tinnitus. 

For the foregoing reasons, the Board finds the December 2012 VA examination is inadequate for rating purposes and a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  After the aforementioned development has been completed, refer the appellant's claims file to the December 2012 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the appellant's hearing loss and tinnitus.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After reviewing the record again, respond to the following:

(a)  Consider the significance, if any, of the appellant's in-service exposure to loud noises as an Engineering Officer.

(b)  Review the appellant's private treatment records pertaining to any complaints or findings of hearing loss and/or tinnitus.

(c)  Based on the findings above, reconsider whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's current hearing loss and tinnitus had its clinical onset during his active military service or is related to an in-service exposure to loud noises.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  The discussion should include whether the hearing loss found is consistent with acoustic trauma, or would more likely be related to disease, infection, advancing age, or other cause.  Any relationship between defective hearing and tinnitus should also be set out.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



